RBC Capital Markets® Filed Pursuant to Rule433 Registration Statement No. 333-189888 The information in this preliminary terms supplement is not complete and may be changed. Preliminary Terms Supplement Subject to Completion: Dated September 19, 2013 Pricing Supplement Dated September , 2013 to the Product Prospectus Supplement ML-EI-1 Dated September 12, 2013, Prospectus Supplement Dated July 23, 2013, and Prospectus, Dated July 23, 2013 $ Market-Linked Notes Linked to a Global Index Basket, Due September 26, 2022 Royal Bank of Canada Royal Bank of Canada is offering the Market-Linked Notes (the “Notes”) linked to the performance of an unequally weighted global index basket (the “Basket”) comprised of the S&P 500® Index (55%), the MSCI EAFE Index (30%) and the Russell 2000® Index (15%). The CUSIP number for the Notes is 78009Q489. The Notes provide a 101% Participation Rate if the Percentage Change of the Basket is positive, and no exposure at maturity to any negative Percentage Change. The Notes do not pay interest, and any payments on the Notes are subject to our credit risk. Issue Date: September 26, 2013 Maturity Date: September 26, 2022 The Notes will not be listed on any U.S. securities exchange. Investing in the Notes involves a number of risks. See “Risk Factors” beginning on page S-1 of the prospectus supplement dated July 23, 2013, “Additional Risk Factors Specific to the Notes” beginning on page PS-3 of the product prospectus supplement dated July 25, 2013, and “Selected Risk Considerations” on page P-6 of this terms supplement. The Notes will not constitute deposits insured by the Canada Deposit Insurance Corporation, the U.S. Federal Deposit Insurance Corporation (the “FDIC”) or any other Canadian or U.S. government agency or instrumentality. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined that this terms supplement is truthful or complete. Any representation to the contrary is a criminal offense. Per Note Total Price to public 100.00% $ Underwriting discounts and commissions 0.20% $ Proceeds to Royal Bank of Canada 99.80% $ The initial estimated value of the Notes as of the date of this document is $9.71 per $10 in principal amount, which is less than the price to public. The final pricing supplement relating to the Notes will set forth our estimate of the initial value of the Notes as of the Pricing Date, which will not be less than $9.61 per $10 in principal amount.The actual value of the Notes at any time will reflect many factors, cannot be predicted with accuracy, and may be less than this amount.We describe our determination of the initial estimated value under “Selected Risk Considerations” beginning on page P-6, “Supplemental Plan of Distribution (Conflicts of Interest)” on page P-22 and “Structuring the Notes” on page P-23 of this document. UBS Financial Services Inc., which we refer to as UBS, will receive a commission that will depend on market conditions on the Pricing Date.In no event will the commission received by UBS exceed $0.02 per $10 principal amount of the Notes. We may use this terms supplement in the initial sale of the Notes.In addition, RBCCM or another of our affiliates may use this terms supplement in a market-making transaction in the Notes after their initial sale.Unless we or our agent informs the purchaser otherwise in the confirmation of sale, this terms supplement is being used in a market-making transaction. UBS Financial Services Inc.
